Zane, C. J.:
This prosecution was instituted before a justice of the peace, in Ogden precinct, in Weber county. The com*288plaint charged the defendant with the crime of battery. The defendant demurred to the complaint, for the reason that a justice of the peace had no jurisdiction to try a person charged with the offense of battery. The demurrer was overruled, the defendant was tried, found guilty, and sentenced to pay a fine of twenty-five dollars, or in default of such payment to be imprisoned at the rate of one day for each dollar of the fine. From that judgment the defendant appealed to the first district court, wherein the demurrer to the complaint was sustained and judgment rendered accordingly.
This appeal is from the latter judgment.
The question présented for our consideration and decision is, have justices of the peace in this territory authority to try a person accused of the crime of battery. That offense may be punished in this territory by a fine in any sum less than three hundred dollars or by imprisonment for any time not longer than six months, or by both. The statutes of the territory declare that justices of the peace shall have jurisdiction of petit larceny, of assault and battery, not charged to have been committed upon a public officer in the discharge of his duty, of breaches of the peace, committing a willful injury to property, and all misdemeanors punishable by a fine less than three hundred dollars, or imprisonment in the county jail or city prison, not exceeding six months, or by both such fine and imprisonment: Sec. 48, Code of Civil Procedure. Jurisdiction is given in express terms to justices of the peace to try battery cases. But the defendant denies the power of the territorial legislature to,confer such jurisdiction on justices’ courts.
The authority to pass such a law, if possessed by the territorial legislature, is given by the following provisions of the Organic Act, and of the acts amendatory thereof. Section four of the Organic Act provides that “the jurisdiction of the several courts herein provided for, both appellate and original, and that of the probate courts and of justices of the peace, shall be as limited by law: Provided, that justices of the peace shall not have jurisdiction of any matter in controversy where the title or boundaries *289of land may be in dispute, or when tbe debt or sum claimed shall exceed one hundred dollars: Secs. 1866, 1867, 1926 S. C., Compiled Laws of Utah, 1876, p. 31.
Section three of a subsequent act of Congress extends the civil jurisdiction of these courts to all cases in which the debt or sum claimed shall be less than three hundred dollars, and gives the right of appeal from all judgments of these courts: Supplement Revised Stat., 1874-1881, p. 107; S. C. Compiled Laws of Utah, 1876, p. 54.
The foregoing provisions limit the jurisdiction of justices of the peace to cases in which the debt or sum claimed is less than three hundred dollars, and exclude cases involving the title or boundary of land. These limitations do not apply to criminal cases. Section 1866, Revised Statutes U. S., 1878, declares that the jurisdiction of justices of the peace, as well as the jurisdiction of other courts referred to, shall be as limited by law. This is equivalent to a declaration that justices of the peace shall have jurisdiction to try all causes of action that might arise within the limits fixed by law — it extends their authority to such limits. By the above provision Congress imposed the duty upon the law-making power of passing laws, limiting the jurisdiction of justices of the peace. And inasmuch as Congress has not enacted such laws the intention must have been to impose the duty on the lawmaking body, for which it made provision in Section 6 of the Organic Act, in the following terms:
“That the legislative power of said territory shall extend to all rightful subjects of legislation, consistent with the Constitution of the United States and the provisions of this act, but no law shall be passed interfering with the primary disposal of the soil; no tax shall be imposed upon the property of the United States; nor shall the lands or other property of non-residents be taxed higher than the lands or other property of residents. All the laws passed by the legislative assembly and governor shall be submitted to the Congress of the United States, and if disapproved shall be null and of no effect. The territorial act in question has not been disapproved by Congress.
The language of the section quoted is, “the -legislative *290power of said territory shall extend to all rightful subjects of legislation consistent with the Constitution of the United States and the provisions of this act.” The territorial enactment in question appears to be consistent with the Constitution and the laws of Congress. The jurisdiction of justices’ courts to try cases is a rightful subject of legislation, because it is always conferred by legislation.
“At common law a justice of the peace had no power to try any offenses whatever. He was no more than an examining magistrate, to inquire into offenses with a view of holding parties for trial on indictment elsewhere, if sufficient cause was shown to commit the accused. But the power of trying and convicting petty offenders is entirely statutory, and must be conducted as the law prescribes.” Sarah Way’s Case, 41 Mich., 300. To the same effect is the case of Marlin v. Fales, 36 American Decisions, 693.
The jurisdiction of justices of the peace has been extended latterly both in England and in the United States. In the various states of this country the jurisdiction, both civil and criminal, differs, and has been changed as to its extent in some of the states.
Increasing intelligence has expanded the capacities of men, and advancing enterprise has widened the field of their duties, and accordingly the respective states have extended the labors of their magistrates in obedience to the conceived demands of the public good. There is no uniform limit to their jurisdiction common to the states. In a number of the states and territories the jurisdiction of justices of the peace at the present time extends to six months’ imprisonment and a fine ranging from one hundred to five hundred dollars. In California the limitation is not to exceed six months’ imprisonment or a fine of five hundred dollars, or both: In Nevada a justice may imprison for six months or impose a fine of five hundred dollars, or both. In other states and in the territories the jurisdiction of justices’ courts varies.
In construing the provision of the Organic Act, under consideration, the supreme court of the United States said: “When Congress has proceeded to organize a gov-*291eminent for any of tbe territories, it bas merely instituted a general system of courts therefor, and has committed to the territorial assembly full power, subject to specified or implied conditions, of supplying all details of legislation necessary to put the system into operation, even to the defining of the jurisdiction of the several courts. As a general thing, subject to the general scheme of local government chalked out by the Organic Act, and such special provisions as are contained therein — local legislatures have been entrusted with the enactment of the entire system of municipal law, subject also, however, to the right of Congress to revise, alter, and revoke at its discretion. The powers thus exercised by the territorial legislatures are nearly as extensive as those exercised by any state legislature.” Hornbuckle v. Toombs, 18 Wall., 648. Again in the case of Westray v. United States, Id., 322, referring to the same legislative power the same court said: “The power given to the legislature is extremely broad.” To the same effect are the cases of Chamusero v. Potts, 2 Montana, 242; Bray v. United States, 1 New Mexico, 1; Territory v. Valdez, Id., 548, and Clinton, et al. v. Englebrecht, 13 Wallace, 434.
Counsel for the defendant relies on Ferris v. Higby, 20 Wallace, 375. In that case an act of the legislature of the territory of Utah conferring general jurisdiction on probate courts was held to be inconsistent with the organic law of the territory. It was held not to be the intention of Congress by the Organic Act to convert the probate court into a court in which all causes, whether civil or criminal, whether of common law or of chancery cognizance, whether involving life, liberty, or property, should be tried and determined. The court held, however, that the power to define the jurisdiction of the territorial courts might be included within the meaning of the phrase “rightful subject of legislation,” and that the territorial act in question, in that case, was not inconsistent with the Constitution of the United States, but that it was inconsistent with the Organic Act itself. In considering that act the court pointed out the provisions with which the territorial act was inconsistent. Among them were the *292following: tbe act declared that the supreme and district courts respectively should possess chancery as well as common law jurisdiction, while the probate courts were left with such powers as their title indicated; that their name described their functions; that they were such as had been united under the name and had been exercised by those courts in England and in this country.
They were such as it had been necessary for them to use in the settlement of the estates of deceased persons, the estates of infants, and of persons of unsound mind, and in adjudications as to dower and the appointment of guardians and conservators. The Organic Act provided that the' judge of district courts should be appointed by the President by and with the advice and consent of the Senate, while the election or appointment of probate judges was left to be jxrovided for by the territoral legislature. The court said: “Looking then to the purpose of the Organic Act to establish a general system of government and its obvious purpose to say what courts shall exi j'„ in the territory, and how the judicial power shall be distributed among them, and especially to the fact that all ordinary and necessary jurisdiction is provided for in the supreme and district courts and that of justices of the peace, and that the jurisdiction of the probate court is left to rest in the general nature and character of such courts as they are recognized in our system of jurisprudence, is it not a fair inference that it was not intended that that court should be made one of general jurisdiction?” And, finally, the court said: “The fact that the judges of the latter courts are appointed by the federal power and paid by that power — that other officers of these courts are appointed and paid in like manner — strongly repels the idea that Congress in conferring on these courts all powers of courts of general jurisdiction, both civil and criminal, intended to leave to the territorial legislature the power to practically evade or obstruct the exercise of those powers by conferring precisely the same jurisdiction on courts created and appointed by the territory.”
It is clear that the case cited is not analogous to the one in hand. No such inconsistencies exist between the act in *293band and tbe organic law, as was pointed out between tbe act beld to be invalid in tbe case cited and tbe organic law.
It is conceded tbat justices of tbe peace in tbis country have usually bad jurisdiction of assaults and batteries and other misdemeanors of like grade, but counsel urged tbat tbe maximum punishments for these offenses are fixed so high in tbis territory tbat justices’ courts ought not to be entrusted with their infliction.
Tbe answer to tbis is tbat before tbe enactment in question justices of tbe peace bad jurisdiction of tbe same class of offences in states and territories, in which the punishment inflicted was as great as in tbis territory. And tbe history of such jurisdiction shows that it has bad no common and abiding limits. Tbe mention of tbe office of justice of tbe peace in tbe Organic Act indicated jurisdiction of tbe offence of battery and other like misdemeanors. In many of tbe states, however, tbe term did not indicate tbe power to inflict punishment to tbe same extent as authorized by the act under consideration; while in others it indicated power to impose even greater punishment.
To bold tbat tbe prosecution of assaults, batteries, breaches of tbe peace, and other misdemeanors of like character must be commenced by indictment in tbe district courts would cause great inconvenience, hardship, and delay ib many cases, because tbat court bolds but four terms during tbe year and because tbe offences are often committed at a distance from tbe place of sitting. In such cases tbe defendant and all tbe witnesses would be compelled to travel a greater distance and at considerable expense.
Tbe hardship, delay, inconvenience and expense would be greatly lessened by a trial near tbe place where tbe of-fence was committed. Tbe public good demands tbat such petty offences shall be tried before a magistrate in tbe neighborhood of tbe place of their committal, if at that place such an officer with tbe requisite qualifications can be found. The public welfare demands as little delay and hardship in tbe prosecution of persons charged with crime as is consistent with a faithful enforcement of the law.
*294We are disposed to bold tbat the territorial act in question conferring jurisdiction on justices of the peace to try-persons accused of the crime of battery, and other misdemeanors of the same grade, is valid. We have been referred to the case of Yearian v. Spiers, 4 Utah, 482. That case was decided under the impression that no precedent existed for confering such extended jurisdction on justices of the peace. After hearing further argument upon the question involved and upon more mature deliberation we are of the opinion that that case, so far as it conflicts with this, should be overruled.
The judgment of the court below sustaining the demurrer to the complaint is reversed, and the case is remanded for further proceedings in that court.